PER CURIAM.
There was evidence tending to prove the plaintiff in error’s guilt of the offenses of which he was convicted. It follows that the court did not err in overruling his motion that a verdict of not guilty be directed. The sufficiency of the evidence to_ support a conviction was not affected by the failure of the government to take any action based on the circumstance that about a week prior to the trial the plaintiff in error informed the district attorney of the name and place of residence of a person who was charged by the plaintiff in error with having done .the incriminating acts which circumstantial evidence adduced tended to prove were done by the plaintiff in error. Affirmed.